Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 02/22/22 is acknowledged.  The traversal is on the ground(s) that subject matter of claims 1-12 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of non-elected invention.  This is not found persuasive because claims 1-11 are directed to an apparatus whereas claim 12 is directed to a method. The limitations directed to manner of operating the apparatus do not structurally limit the apparatus claim. Therefore, search strategies used in performing search are different in apparatus claims and in method claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification paragraph [0005] cites a document “Separation and Purification Technology” by M. Kondo, et. al., 32 (2003”, pp. 191-198, however, did not provide a copy of the document. Examiner request the application to provide a copy of the cited document. The cited reference has not been considered by the examiner since a copy of the cited reference has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “either of said permeated substance and said non-permeated substance exhausted from said housing can be led into an exterior space through a lead-in port, the exterior space being a space inside said sheath and between said sheath and said housing” renders the claim indefinite because the limitation claims “a lead-in port” in addition to “a second exhaust port”, however, the specification discloses that “the second exhaust port 223 serves as a lead-in port though which gases can be led into the exterior space 240” (refer paragraph [0071]) indicating that the second exhaust port and the lead-in port are same. It is unclear whether the claim require the “second exhaust port” and “lead-in port” to be same or distinct.
Regarding claim 5, the limitation “wherein said either of said permeated substance and said non-permeated substance is said permeated substance” renders the claim indefinite because it is unclear how permeated substance and non-permeated substance can be same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0330927 (hereinafter referred as “AN”), in view of US 2018/0147513 (hereinafter referred as “HO”).
Regarding claim 1, AN teaches a separation apparatus comprising: 
a separation membrane complex; 
a housing (310) including therein said separation membrane complex; 
a sheath (110) including therein said housing; and 
a supply part that supplies a fluid (121) to an inside of said housing, 
wherein said housing includes: 
a first exhaust port (an end of housing toward port 122) through which a non-permeated substance in said fluid is exhausted to an outside of said housing, the non-permeated substance being a substance other than a permeated substance that has permeated through said separation membrane complex; and 
a second exhaust port (311) through which said permeated substance in said fluid is exhausted to the outside of said housing, 
either of said permeated substance and said non-permeated substance exhausted from said housing can be led into an exterior space through a lead-in port (311), the exterior space being a space inside said sheath and between said sheath and said housing, 
said sheath includes an exterior exhaust port (132) through which said either of said permeated substance and said non-permeated substance, led into said exterior space through said lead-in port, is exhausted, and 
at least part of said separation membrane complex is included in a space surrounded by said sheath, said lead-in port, and said exterior exhaust port (refer fig. 2, fig. 3).
AN does not disclose details of the membrane, and does not disclose that the separation membrane complex includes a porous support and a separation membrane formed on said support. However, composite membranes having support and a separation layer are well known in the art as disclosed by HO (refer abstract, fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a composite membrane having a support layer and a filtration layer in the apparatus of AN because HO discloses that the composite structure provides the membrane with less defects and selective permeability.
The limitation “a fluid having temperature higher than a temperature around said sheath” is reciting material being worked upon by the apparatus and manner of operating the apparatus which does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 2, AN discloses that said exterior space exists at least in a direction of a normal to a main surface of said separation membrane (refer fig. 2, fig. 3).
Regarding claim 4, AN discloses that almost entire membrane complex is including in the space surrounded by the sheath, the lead-in port, and said exterior exhaust port (refer fig. 2).
Regarding claims 5 and 7, limitations of claim 5 are reciting material being worked upon by the apparatus and manner of operating the apparatus which does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AN, in view of HO as applied to claim 1 above, and further in view of US 2021/0268429 (hereinafter referred as “van Amsterdam”).
Regarding claim 3, modified AN teaches limitations of claim 1 as set forth above. Modified AN does not teach that said housing includes: a tube-shaped part having an opening at least at one end; a flange part extending outward from said tube-shaped part around said opening; and a lid part fixed to said flange part while covering said opening to seal said opening.
Providing flange and lid type of connection in membrane modules is a well known structure. van Amsterdam disclosure a membrane module comprising a tubular housing having a flange that is connected to a lid (refer fig. 1-4, [0063]).
Use of known type of connection means would have been an obvious matter of design choice to one of ordinary skill in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. In this instance, use of flange connection is a known type of connecting means to join parts of a separation apparatus which one of ordinary skill in the art would have expected to provide a secured connection between a housing and a lid.
Claims 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AN, in view of HO as applied to claim 1 above, and further in view of US 2020/0376438 (hereinafter referred as “Kodama”).
Regarding claims 6 and 8, AN in view of HO teaches limitations of claim 1 as set forth above. The combination does not teach that the apparatus comprises a heating part that heats fluid before the fluid is supplied to the housing, and further comprising a thermal insulation part around the said sheath to thermally insulate at least part of an outer surface of the sheath.
Kodama teaches a gas separation apparatus comprising a plurality of membranes contained in a housings (15), the housings are contained within a sheath (11), a heater (13), and wherein the sheath comprises a heat insulating layer (refer paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the apparatus of modified AN to provide a heat source enabling controlling temperature of the fluid and to provide thermal insulation material to control thermal conductivity. Use of heater would have been an obvious matter of choice to one of ordinary skill in the art based on material being worked upon by the apparatus and requirement of the separation process.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AN, in view of HO as applied to claim 1 above, and further in view of J. Phys. Chem. C 2009, 113, 9, 3767–3774 (hereinafter referred as “Kanezashi”).
Regarding claims 9-10, modified AN teaches limitations of claim 1 as set forth above. Modified AN does not teach that the separation membrane is a zeolite membrane, wherein a maximum number of membered rings in a zeolite constituting said zeolite membrane is 8.
Kanezashi teaches a zeolite membrane used in gas exchange/separation, and discloses that zeolite membranes have 8-membered ring in gas separation/exchange is known in the art (refer P3767/Left column).
Selection of material based on its suitability for its intended purpose would have been an obvious matter of choice to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to use known membrane such as zeolites having 8-membered rings in fluid separation apparatus of modified AN because Kanezashi discloses that such membranes are known in the art.
Regarding claim 11, limitations of claim 11 are reciting material being worked upon by the apparatus and manner of operating the apparatus which does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777